Citation Nr: 0735985	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-24 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating, for accrued benefits 
purposes, for service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling.  

3.  Entitlement to a compensable rating, for accrued benefits 
purposes, for service-connected peripheral neuropathy of the 
lower extremities.

4.  Entitlement to a compensable rating, for accrued benefits 
purposes, for service-connected left knee scar.

5.  Entitlement to service connection, for accrued benefits 
purposes, for liver cancer.  

6.  Entitlement to service connection, for accrued benefits 
purposes, for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.M.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
April 1968.  The veteran died in June 2004.  The appellant is 
the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died in June 2004.  

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic carcinoma to liver, lung, and 
paraspinal muscle, which were due to (or as a consequence of) 
disseminated intravascular coagulation; the primary cancer 
site was listed as "unknown."  

3.  At the time of the veteran's death, he was service 
connected for PTSD, rated as 30 percent disabling; diabetes 
mellitus, type II, rated as 20 percent disabling; and a left 
knee scar and peripheral neuropathy of the lower extremities, 
both rated as non-compensably (zero percent) disabling.  

4.  The medical evidence of record indicates that the most 
likely site of the veteran's primary cancer was either the 
pancreas or the liver.  

5.  The veteran was not diagnosed or treated in service for 
any cancer.

7.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.  

8.  At the time of veteran's death, his PTSD was evidenced by 
intrusive thoughts, nightmares, emotional distress, avoidance 
symptoms, and some diminished memory functions; he had no 
difficulty handling stress at work or in getting along with 
co-workers.

9.  At the time of veteran's death, his peripheral neuropathy 
of the lower extremities was evidenced by decreased sensation 
in the feet, absent Achilles tendon reflexes, with no 
paralysis.

10.  The veteran's left knee scar was superficial and non-
tender, and did not limit the knee's function.

11.  The veteran's liver cancer was not related to his 
military service.

12.  The veteran's lung cancer was not related to his 
military service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2007).

2.  The criteria for an increased rating for the veteran's 
PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an increased rating for the veteran's 
peripheral neuropathy of the lower extremities were not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8521 (2007).

4.  The criteria for an increased rating for the veteran's 
left knee scar were not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7802-05 (2007).

5.  The veteran did not have cancer of the liver that was the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).  

6.  The veteran did not have lung cancer that was the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
November 2004, several months before the RO adjudicated her 
claim.  

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on her behalf.  The RO specifically requested that 
the appellant submit any evidence she had pertaining to her 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review of issues on appeal and 
the text of the relevant portions of the VA regulations.  

While the notification did not include the criteria for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), because the appellant's claims will be 
denied, these questions are not now before the Board.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  The appellant was afforded a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  VA has no duty to 
inform or assist that was unmet.

II.  Cause of death

The appellant contends that the primary cancer causing her 
late husband's death was in the lungs, and that his lung 
cancer was presumptively caused by his exposure to herbicides 
while serving in the Republic of Vietnam.  

The veteran's death certificate lists the immediate cause of 
death as metastatic carcinoma to liver, lung, and paraspinal 
muscle, which were due to (or as a consequence of) 
disseminated intravascular coagulation; the primary cancer 
site was listed as "unknown."  

The veteran was diagnosed with cancer in late March 2004.  An 
April 1, 2004, treatment note shows that the veteran had 
recently been diagnosed with metastatic cancer to the 
liver/lungs with an unknown primary site.  Most of the 
notations in the veteran's VA and private medical records 
simply state that the primary source of the veteran's cancer 
was unknown.  There are some, however, that express an 
opinion as to which cancer was the primary one.  

A March 31, 2004, inpatient progress note indicated that a 
liver biopsy had proven nondiagnositc, but indicated that a 
colonoscopy was warranted because the veteran might have 
colon or gastric cancer.  (The record shows that the 
veteran's health care providers were keenly interested in 
finding the primary cancer site in order to facilitate 
treatment.  However, the veteran suffered from disseminated 
intravascular coagulation (DIC), a bleeding disorder that 
precluded later diagnostic procedures that might have led to 
precisely identifying the veteran's primary cancer.)  

Another April 1, 2004 treatment note, authored by physician 
J.H., noted that the veteran had a picture that was highly 
suggestive of metastatic cancer to the liver, and that colon 
cancer was possibly the primary cancer, although others were 
not excluded.  

An April 13, 2004 To Whom It May Concern memorandum from 
oncologist M.P., M.D., stated that the veteran had been 
diagnosed with metastatic cancer of the liver of unknown 
primary site.  In a hand-written addition to the note, Dr. P. 
added that this metastatic disease was believed to be 
secondary to lung cancer, but the doctor gave no basis for 
this belief.  An April 21, 2004, treatment note authored by 
Dr. M.P. described the veteran's cancer as widely metastatic 
cancer of unknown primary (most likely lung cancer).  

A May 5, 2004 clinic note authored by Dr. J.H. noted that he 
had reviewed the veteran's case to ascertain, if possible, 
the likely site of the primary cancer.  Dr. H. noted that no 
diagnostic tissue had been obtained, despite three separate 
attempts.  He noted that, with carcinomas of unknown primary, 
the site of presentation, i.e., above or below the diaphragm, 
shows some correlation with the site of the primary.  The 
extensive involvement of the veteran's liver, without any 
evidence of mediastinal or hilar adenopathy, or for that 
matter, a lesion in lung parenchyma that suggested a primary 
tumor, suggested to him that the primary site was of 
gastrointestinal origin.  In addition, Dr. H. added, the 
extensive DIC that was ongoing in the veteran was more common 
with mucin-secreting adeno-cancers, which are generally 
derived from the upper GI tract (stomach or pancreas).  Dr. 
H. therefore concluded that it would appear that the most 
likely site of the primary cancer was the pancreas or liver.  
Dr. H. was careful to point out that this should not be 
considered a definitive diagnosis, but that it was a "best 
guess."

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly, or jointly with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially to his death, that it 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

Here, there is no evidence in the veteran's SMRs that shows 
that the veteran had cancer in service.  Service connection 
on a direct basis is therefore not warranted.  38 C.F.R. 
§ 3.304.  Some diseases, including malignant tumors, may be 
service-connected if they are manifested to degree of 10 
percent or more within one year of service.  38 C.F.R. 
§ 3.307, 3.309.  As noted, his death-causing cancer was not 
diagnosed until early in 2004, more than 35 years after he 
left military service.  Because the veteran's cancer was not 
manifest to a degree of 10 percent or more within one year of 
service, service connection is not warranted on this 
presumptive basis.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include 
respiratory cancers such as cancer of the lung.  In general, 
for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or 
more at any time after service.  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

While, as noted above, cancer of the lung is among those 
diseases presumed to be due to an association with herbicide 
agents, presumptive service connection may not be established 
as being associated with herbicide exposure if the lung 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  VAOPGCPREC 18-97 
(May 2, 1997).  Put another way, if the veteran's lung cancer 
was not the primary site of his cancer, but metastasized from 
another cancer that has not been associated with herbicide 
exposure, service connection may not be granted based on 
presumptive exposure to herbicides in Vietnam.   

The evidence shows that the veteran had cancer that affected 
the lung and that it was a principal cause of his death.  The 
record also shows that he served in Vietnam during the 
defined period described above; he was therefore 
presumptively exposed to herbicides known to cause lung 
cancer.  In order to establish service connection for the 
cause of the veteran's death due to lung cancer utilizing the 
foregoing criteria, it must be shown that it is at least as 
likely as not that the veteran's lung cancer was the primary 
cancer site, that is, that the cancer began in the lungs.   
For the following reasons, the Board finds that it is not at 
least as likely as not that the veteran's lung cancer was the 
primary cancer site.

As noted, most of the medical opinions expressed in the 
record, including the death certificate, note that the 
primary cancer was "unknown."  While there are other 
opinions that the primary cancer was thought to be in the 
colon or the lungs, none of these opinions provided any basis 
or rationale for the opinions expressed.  The Board finds 
that these opinions are not as helpful because of the lack of 
a supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (without supporting clinical data or other 
rationale, doctor's opinion was simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  

On the other hand, the May 5, 2004, clinic note authored by 
Dr. J.H., one of the physicians following the veteran at the 
time, provided a reasoned opinion that the most likely site 
of the primary cancer was the pancreas or liver, which 
necessarily excluded the lungs as the primary site.  This 
opinion was supported by the clinical evidence available to 
him and clearly articulated medical probabilities.  To be 
sure, Dr. H. was careful to point out that this should not be 
considered a definitive diagnosis, and termed this opinion 
his "best guess."  However, given that most of the opinions 
were that the primary source was unknown, and that the other 
remaining opinions were unsupported by any explanation or 
medical rationale, the Board finds that Dr. H.'s opinion is 
to be given greater evidentiary weight than the others.  

The Board recognizes that the appellant is convinced that the 
veteran's lung cancer was the primary site, and that his 
cause of death should therefore be service connected.  The 
Board also notes that the record shows that the appellant is 
a former psychiatric nurse.  However, there is no evidence of 
record showing that she has the particular specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the origin of the 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
appellant's own assertions have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  Service connection for the cause of the 
veteran's death is not warranted.  

III.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death ("accrued benefits"), and due and unpaid, 
will, upon the death of such person, be paid to a qualifying 
survivor.  38 U.S.C.A. § 5121 (West Supp. 2007); 38 C.F.R. 
§ 3.1000(a) (2007).  

Prior to his death, in March 2004, the veteran had filed a 
claim for increased ratings for PTSD, peripheral neuropathy 
of the lower extremities, and a left knee scar.  He also 
filed a claim of service connection for a liver disorder.  He 
filed a claim of service connection for lung cancer in April 
2004.  

At the time of his death the veteran was service connected 
for PTSD, rated as 30 percent disabling; for type II diabetes 
mellitus, rated as 20 percent disabling; and for a left knee 
scar and peripheral neuropathy of the lower extremities, both 
rated as non-compensably (zero percent) disabling.  Because 
the veteran's increased rating and service connection claims 
were pending at the time of the veteran's death, and because, 
under existing ratings or decisions or based on evidence in 
the file at date of the veteran's death, they could form the 
basis for entitlement to accrued benefits for the appellant, 
the Board will consider each of these increased rating and 
service connection claims for that purpose.  

A.  Increased ratings

The probative medical evidence relating to evaluation of the 
veteran's PTSD disability consists of treatment records prior 
to an August 2003 VA examination on which his award of 
service connection for PTSD was based, the report of that 
PTSD examination, and limited psychiatric treatment notes 
following that.  

The August 2003 examination noted that the veteran reported a 
history of depressive episodes, and exhibited intrusive 
thoughts, nightmares, and emotional distress when reminded of 
stressful wartime events.  He endorsed avoidance symptoms 
such as avoiding thoughts and feelings associated with his 
experiences in Vietnam, avoidance of situations that reminded 
him of his experiences in Vietnam, difficulty remembering 
important parts of the events that occurred in Vietnam, 
diminished interest in pleasurable activities, and 
estrangement from people other than his wife.  He said he had 
difficulty with falling and staying asleep, and with anger 
and irritability.  He also endorsed difficulty in 
concentrating, hypervigilance, and hyperstartle reaction.  He 
reported on 29-year history of alcohol consumption that ended 
in 1980.  Though he had a fairly steady 28-year work history, 
he was presently out of work, having been laid off in 2002.  
He did not indicate any emotional or interpersonal reasons, 
such as difficulty handling stress or not being able to get 
along with co-workers, for not having worked since then.  

On examination, the veteran exhibited relevant and coherent 
speech, spoken at a normal rate, suggesting an absence of 
thought disorder or racing thoughts.  There was no evidence 
of psychotic disturbance, but affect suggested moderate level 
of depression.  The veteran's ability to perform mental 
arithmetic calculations appeared to be intact, as was 
conceptual reasoning and the ability to respond appropriately 
to hypothetical vignettes requiring practical reasoning and 
judgment.  He endorsed not remembering directions or what 
others had communicated to him after a long period of time, 
causing him to resort to the use of reminder notes.  Test 
results indicated that the veteran was in a great deal of 
turmoil consisting of depression, anxiety, and tension.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and major depressive 
disorder, single episode.  In Axis IV (psychosocial and 
environmental problems) the examiner noted social discomfort, 
being laid off from work and waiting to return but 
experiencing difficulty getting hired at age 60, though he 
expected to be able to return.  The Axis V (global assessment 
of functioning (GAF)) score was 61.  The examiner noted that, 
in spite of the diagnoses, the veteran had managed to 
maintain fairly steady employment over the years, without 
reporting difficulty getting along with co-workers or not 
being able to handle stress, both of which are characteristic 
difficulties reported by patients with PTSD.  He wrote that 
the veteran's MMPI-2 test results suggested that the veteran 
had a moderate level of social withdrawal and discomfort and 
a greater degree of symptom disturbance of depression and 
PTSD than was functionally being realized in his life.  

After the examination, the record shows that the veteran was 
seen several times for mental health follow-up visits prior 
to his cancer diagnosis, after which all efforts were 
necessarily focused on that.  A very brief psychologist's 
note from September 2003 discussed the veteran's anxiety that 
was related to the as yet unknown outcome of his PTSD 
examination, and discussed his growing up and wartime 
experiences.  No mention was made of his current level of 
disability.  A November 2003 psychiatry medication management 
note indicated that the veteran's medication had been 
increased and that no improvement was noted in the veteran's 
condition.  Another very brief December 2003 note reported 
that the veteran was again working, but only temporarily 
through the holidays.  There was no discussion in this report 
as to the veteran's current symptomatology.  Another note the 
following month was similarly brief and devoid of current 
relevant symptomatology, except to say that, despite having 
been laid off again the veteran appeared to be in a good 
mood.  The last mental health note is dated in mid-March 
2004, very shortly after the veteran had been tested for what 
later came to be diagnosed as cancer.  He was back at work, 
feeling more productive and feeling that things were going 
okay for awhile.  The veteran reported that he was able to 
function at work, and to enjoy things to a greater degree.  
He was "[n]ot as blah," and endorsed no hopelessness, 
helplessness, or suicidal ideation.  There was no psychosis, 
and nightmares and intrusive thoughts were said to not be as 
bothersome.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  (In this case, the Board must necessarily construe 
"present level of disability" to mean the veteran's level 
of disability at the time of his death.)  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Here, the relevant medical evidence of record does not 
support an increased rating for PTSD.  As the August 2003 
examination and subsequent mental health treatment notes 
show, there was no evidence of reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  There was some evidence of impairment of 
short and long-term memory, as evidenced by the veteran's 
need to use reminder notes to remember things other people 
had told him, but this is only one of many of the criteria 
for award of the higher, 50 percent, rating for PTSD.  As 
noted, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned only if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Here, the veteran's disability picture as regards his 
PTSD more nearly approximated the criteria required for the 
assigned 30 percent rating, and a higher, 50 percent rating 
is not warranted.

Turning to the increased rating claim for the veteran's 
service-connected peripheral neuropathy of the lower 
extremities, the Board finds that the evidence does not 
support a compensable rating.  The examination on which the 
RO relied in granting service connection for peripheral 
neuropathy was conducted in May 2003.  That examination 
showed that the veteran had markedly decreased sensation in 
the feet and absent Achilles tendon reflexes bilaterally in 
association with truncal ataxia.  The veteran could not 
balance well or tandem walk because of poor feeling in the 
feet.  There is no indication in the record that the veteran 
was seen or treated for his peripheral neuropathy after his 
May 2003 examination.  

Peripheral neuropathy of the lower extremities was evaluated 
utilizing the rating criteria found at Diagnostic Code 8521.  
38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, a 
compensable (10 percent) rating requires that there be mild 
incomplete paralysis of the external popliteal nerve (the 
common peroneal).  Here, there is no evidence of any 
paralysis of the popliteal nerve, and a compensable rating is 
thus not warranted.  

Regarding the claim for a compensable rating for the 
veteran's service-connected left knee scar, the Board notes 
that this disability was evaluated on examination in May 
2003, and was not commented on thereafter in the veteran's 
medical records.  The May 2003 examiner noted that the left 
knee scar was 5.5 cm in length.  It was described as being 
superficial, non-tender, well-healed, and with no breakdown 
of the underlying tissue.  The scar did not affect the range 
of motion of the veteran's knee.  

The veteran's left knee scar may be evaluated utilizing the 
rating criteria found at Diagnostic Codes 7802 through 7804, 
which are for application in evaluating superficial scars.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7802, a compensable 
rating requires a superficial scar that does not cause 
limited motion, and that also has an area of 144 square 
inches (929 sq. cm.) or greater.  Diagnostic Code 7802 is 
therefore not for application here.  A compensable rating is 
awardable under Diagnostic Code 7803 only if a superficial 
scar is unstable, which is not the case here.  A compensable 
rating under Diagnostic Code 7804 would require that a 
superficial scar that is painful on examination.  The 
veteran's service-connected left knee scar was described as 
being non-tender, and thus non-painful.  

In sum, the veteran's left knee scar was never disabling to 
the degree that it was compensable, and a compensable rating 
is therefore not warranted.  

B.  Service connection 

As noted earlier in this decision, the evidence does not 
support award of service connection for the veteran's lung 
cancer on either a direct or presumptive basis.  The Board 
also finds that service connection for the veteran's liver 
cancer is not warranted.  While the veteran had a current 
diagnosis of liver cancer at the time of his death, his SMRs 
show no complaint or treatment for liver cancer in service, 
nor in the one-year presumptive period following active duty.  
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical 
evidence of record showing a nexus between the veteran's 
liver cancer and his military service.  The benefit-of-the-
doubt doctrine does not apply here because the Board finds 
that the preponderance of the evidence is against these 
service connection claims.  The veteran's lung and liver 
cancer are not traceable to disease or injury incurred in or 
aggravated during active military service.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to an increased rating, for accrued benefits 
purposes, for service-connected PTSD is denied.  

Entitlement to a compensable rating, for accrued benefits 
purposes, for service-connected peripheral neuropathy of the 
lower extremities is denied.

Entitlement to a compensable rating, for accrued benefits 
purposes, for service-connected left knee scar is denied.  

Entitlement to service connection for liver cancer, for 
accrued benefits purposes, is denied.  

Entitlement to service connection for lung cancer, for 
accrued benefits purposes, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


